 


110 HR 2610 IH: To amend subchapter IV of chapter 53 of title 31, United States Code, and section 1084 of title 18 of such Code to clarify the applicability of such provisions to games of skill, and establish certain requirements with respect to such games, and for other purposes.
U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2610 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2007 
Mr. Wexler introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on the Judiciary and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend subchapter IV of chapter 53 of title 31, United States Code, and section 1084 of title 18 of such Code to clarify the applicability of such provisions to games of skill, and establish certain requirements with respect to such games, and for other purposes. 
 
 
1.Short titleThis Act shall be known as the Skill Game Protection Act. 
2.Congressional findingsThe Congress finds as follows: 
(1)Millions of Americans enjoy competing with other players in a variety of games of skill, including bridge, mah-jong, backgammon, and poker, over the Internet, where the operator provides the Internet venue for competition and receives a fee for such service. 
(2)For some Americans, these games provide their primary source of income.  
(3)While each of these games contains an element of chance, over any substantial interval, a player's success at any of these games is determined by that player's relative level of skill and is widely recognized as such.  
(4)Games where success is predominantly determined by the skill of the players involved, as a matter of law and of policy, are distinct from the games of chance traditionally described and addressed in Federal and State gambling statutes.  
(5)Despite the fact that the language in section 1084 of title 18, United States Code, commonly referred to as the Wire Act, has been interpreted by Federal courts as applying only to betting on sports, some in law enforcement interpret the section as prohibiting the acceptance of both sports and non-sports betting through a communications device.  
(6)The Federal Government should take appropriate steps to ensure that, with respect to skill games— 
(A)minors are prevented from playing for money; 
(B)persons with compulsive behavior should be identified and referred to treatment; 
(C)operators of such games should not be vulnerable to, or participate in criminal or terrorist money laundering; and 
(D)appropriate taxes are collected. 
3.ClarificationSection 1084 of title 18, United States Code, is amended by adding at the end the following new subsection: (f)  
 
(f)As used in this section, the term bets or wagers does not include operating, or participation in, poker, chess, bridge, mahjong or any other game where success is predominantly determined by a player’s skill, to the extent that—  
(1)the game provides for competition only between and among participants, and not against the person operating the game; and  
(2)the operator is in compliance with regulations issued pursuant to section 5368 of title 31, United States Code.. 
4.Safeguards 
(a)In generalSubchapter IV of chapter 53 of title 31, United States Code, is amended by adding at the end the following new section:  
 
5368.Games of skillBefore the end of the 180-day period beginning on the date of the enactment of the Skill Game Protection Act, the Secretary shall prescribe regulations requiring each person who operates a game of skill on the Internet to maintain the following:  
(1)Appropriate safeguards to ensure that the individual participant depositing funds is 18 years of age or older.  
(2)Appropriate safeguards to ensure that the individual participant is physically located in a jurisdiction that does not bar participation in the particular Internet games of skill in which the individual participates at the time in the individual participates.  
(3)Appropriate mechanisms to ensure that all taxes relating to Internet games of skill due to Federal and State governments and to Indian tribes from individual participants are collected as required by at the time of any payment of any proceeds of Internet games of skill.  
(4)Appropriate safeguards to combat fraud and money laundering as may be prescribed by regulations issued by the Secretary or a designee of the Secretary.  
(5)Appropriate safeguards to combat compulsive participation in Internet games of skill.  
(6)Appropriate safeguards to protect the privacy and security of any person engaged in Internet games of skill.. 
(b)Clerical amendmentThe table of sections for subchapter IV of chapter 53 of title 31, United States Code, is amended by inserting after the item relating to section 5367 the following new item: 
 
 
5368. Games of skill.. 
5.Rules of construction 
(a)Nonapplicability to games of skillSection 5362(1)(E) of title 31, United States Code, is amended— 
(1)by striking or at the end of clause (viii); 
(2)by striking the period at the end of clause (ix) and inserting ; or; and 
(3) by adding at the end the following new clause: 
 
(x)participation in any activity which does not constitute “bets or wagers” within the meaning of section 1084(f) of title 18 and is operated in compliance with the regulations issued pursuant to section 5368.. 
(b)Nonapplicability to non-sports wageringNo provision of this Act, or amendment made by this Act to any other provision of law, shall be construed as implying that section 1084 of title 18, United States Code, applies or applied to non-sports wagering before or after the enactment of this Act. 
 
